         Case 21-31797 Document 23 Filed in TXSB on 06/02/21 Page 1 of 3




                     UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION
_________________________________________
                                          §
In re:                                    § Chapter 11
                                          §
ALH PROPERTIES NO. FOURTEEN, LP,          § Case No. 21-31797 (DRJ)
                                          §
            Debtor.1                      §
_________________________________________ §

                             NOTICE OF APPEARANCE AND
                        REQUEST FOR SERVICE OF ALL PLEADINGS

        PLEASE TAKE NOTICE that the undersigned hereby appears as counsel for

Massachusetts Mutual Life Insurance Company (“MassMutual”) in the above-captioned chapter

11 case pursuant to Rules 2002, 3017(a), 9007, and 9010 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and requests that copies of any and all notices, pleadings,

motions, orders to show cause, applications, presentments, petitions, memoranda, affidavits,

declarations, and orders, or other documents, filed or entered in this case, be transmitted to:

                                       Charles A. Beckham, Jr.
                                         Arsalan Muhammad
                                            David Trausch
                                       Haynes and Boone, LLP
                                 1221 McKinney Street, Suite 4000
                                         Houston, TX 77010
                                        Phone: (713) 547-2000
                                      Facsimile: (713) 547-2600
                             Email: charles.beckham@haynesboone.com
                            Email: arsalan.muhammad@haynesboone.com
                              Email: david.trausch@haynesboone.com

        PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and

papers referred to in the Bankruptcy Rules and title 11 of the United States Code, but also includes



1
  The last four digits of the Debtor’s federal tax identification number are -0252. The address of the Debtor’s
headquarters is 1515 Dallas Avenue, Houston, Texas 77010.
         Case 21-31797 Document 23 Filed in TXSB on 06/02/21 Page 2 of 3




orders and notices of any application, motion, petition, pleading, request, complaint, or demand,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by mail,

courier service, hand-delivery, telephone, facsimile transmission, electronically, or otherwise filed

with regard to the above case.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

prior or later appearance, pleading, claim, or suit shall waive any right of MassMutual to (a) have

final orders in non-core matters entered only after de novo review by a District Court Judge, (b)

trial by jury in any proceeding so triable in this case or any case, controversy, or proceeding related

to this case, (c) have the District Court withdraw the reference in any matter subject to mandatory

or discretionary withdrawal, or (d) any other rights, claims, actions, defenses, setoffs or

recoupments, under agreements, in law, in equity, or otherwise, all of which rights, claims, actions,

defenses, setoffs, and recoupments are expressly reserved.


DATED: June 2, 2021                        Respectfully submitted,

                                           HAYNES AND BOONE, LLP

                                             By: /s/ Charles A. Beckham, Jr.
                                             Charles A. Beckham, Jr.
                                             Texas State Bar No. 02016600
                                             Arsalan Muhammad
                                             Texas State Bar No. 24074771
                                             David Trausch
                                             Texas State Bar No. 24113513
                                             1221 McKinney Street, Suite 4000
                                             Houston, TX 77010
                                             Telephone: (713) 547-2000
                                             Facsimile: (713) 547-2600
                                             Email: charles.beckham@haynesboone.com
                                             Email: david.trausch@haynesboone.com
                                             Email: arsalan.muhammad@haynesboone.com

                                             COUNSEL FOR MASSACHUSETTS
                                             MUTUAL LIFE INSURANCE COMPANY




                                                  2
        Case 21-31797 Document 23 Filed in TXSB on 06/02/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served by
electronic mail via the Court’s ECF system to all parties authorized to receive electronic notice in
this case on June 2, 2021.


                                              /s/ Charles A. Beckham, Jr.
                                              Charles A. Beckham, Jr.




                                                 3
